608 F.3d 491 (2010)
Orlando TURCIOS, aka Orlando Arauz, Orlando Salcedo, Petitioner,
v.
Eric H. HOLDER JR., Attorney General, Respondent.
No. 05-72258.
United States Court of Appeals, Ninth Circuit.
June 10, 2010.
Christopher John Stender, Esquire, Immigration Practice Group a Professional Corporation, San Francisco, CA, for Petitioner.
Charles Canter, Trial, Marion Guyton, Esquire, Trial, Allen Warren Hausman, Esquire, Senior Litigation Counsel, Alison Drucker, Esquire, U.S. Department of Justice, Washington, DC, Ronald E. Lefevre, Office of the District Counsel Department of Homeland Security, San Francisco, CA, for Respondent.
Before EUGENE E. SILER, JR.,[*] ANDREW J. KLEINFELD and MILAN D. SMITH, JR., Circuit Judges.

ORDER
The opinion filed on September 29, 2009, and appearing at 582 F.3d 1075 (9th Cir. 2009), is withdrawn. A new opinion will be filed at a later date.
The petition for rehearing en banc is denied as moot.
NOTES
[*]  The Honorable Eugene E. Siler, Jr., Senior United States Circuit Judge for the Sixth Circuit, sitting by designation.